
	
		I
		111th CONGRESS
		1st Session
		H. R. 3468
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Castle (for
			 himself, Mr. Gerlach, and
			 Mr. LoBiondo) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986, the Public
		  Health Service Act, and the Employee Retirement Income Security Act of 1974 to
		  promote the use of prevention and wellness programs.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Health and Preventing
			 Chronic Disease through Prevention and Wellness Programs for Employees,
			 Communities, and Individuals Act of 2009.
		2.FindingsCongress finds the following:
			(1)Keeping people
			 healthy and preventing disease must be an important part of improving our
			 federal health system.
			(2)More than 133
			 million Americans, which accounts for 45 percent of the U.S. population, have
			 at least one chronic condition.
			(3)With the growth in
			 obesity, especially among younger Americans, the diagnosis of childhood chronic
			 diseases has almost quadrupled over the past four decades and is expected to
			 continue to rise.
			(4)Chronic diseases
			 are the leading causes of preventable death and disability in the United
			 States, accounting for 7 out of every 10 deaths and killing more than 1,700,000
			 people in the United States every year.
			(5)Two-thirds of the
			 increase in health care spending is due to increased prevalence of treated
			 chronic disease.
			(6)Seventy-five
			 percent of the nation’s aggregate health care spending is on treating patients
			 with chronic disease, and the vast majority of these diseases are preventable.
			 Unfortunately, less than one percent of total health care spending goes toward
			 prevention.
			(7)According to a
			 recent study, treatment of the seven most common chronic diseases, coupled with
			 productivity losses, cost the U.S. economy more than $1 trillion dollars
			 annually. It has been estimated that modest reductions in unhealthy behaviors
			 could prevent or delay 40 million cases of chronic illness per year.
			(8)Chronic diseases
			 are burdensome to American businesses. Not only does a sicker American
			 workforce have higher health care costs, but it is also less productive.
			 Chronic illnesses lead to absenteeism and decreased effectiveness while at work
			 due to illness.
			(9)Prevention not
			 only saves lives, it is highly cost-effective. One study concluded that an
			 investment of $10 per person per year in proven community-based programs to
			 increase physical activity, improve nutrition, and prevent smoking and other
			 tobacco use could save the country more than $16 billion annually within five
			 years. This is a return of $5.60 for every $1 spent.
			3.Tax credit to
			 employers for costs of implementing prevention and wellness programs
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following:
				
					45R.Prevention and
				wellness program credit
						(a)Allowance of
				credit
							(1)In
				generalFor purposes of section 38, the prevention and wellness
				credit determined under this section for any taxable year during the credit
				period with respect to an employer is an amount equal to 50 percent of the
				costs paid or incurred by the employer in connection with a qualified
				prevention and wellness during the taxable year. For purposes of the preceding
				sentence, in the case of any qualified prevention and wellness offered as part
				of an employer-provided group health plan, including health insurance offered
				in connection with such plan, only costs attributable to the qualified
				prevention and wellness and not to the group health plan or health insurance
				coverage may be taken into account.    
							(2)LimitationThe
				amount of credit allowed under paragraph (1) for any taxable year shall not
				exceed the sum of—
								(A)the product of
				$200 and the number of employees of the employer not in excess of 200
				employees, plus
								(B)the product of
				$100 and the number of employees of the employer in excess of 200
				employees.
								(b)Qualified
				prevention and wellnessFor purposes of this section—
							(1)Qualified
				prevention and wellnessThe term qualified prevention and
				wellness means a program which—
								(A)consists of any 3
				of the prevention and wellness components described in subsection (c),
				and
								(B)which is certified
				by the Secretary of Health and Human Services, in coordination with the
				Director of the Center for Disease Control and Prevention, as a qualified
				prevention and wellness under this section.
								(2)Programs must be
				consistent with research and best practices
								(A)In
				generalThe Secretary of Health and Human Services shall not
				certify a program as a qualified prevention and wellness unless the
				program—
									(i)is
				consistent with evidence-based research and best practices, as identified by
				persons with expertise in employer health promotion and prevention and
				wellnesss,
									(ii)includes
				multiple, evidence-based strategies which are based on the existing and
				emerging research and careful scientific reviews, including the Guide to
				Community Preventive Services, the Guide to Clinical Preventive Services, and
				the National Registry for Effective Programs, and
									(iii)includes
				strategies which focus on employee populations with a disproportionate burden
				of health problems.
									(B)Periodic
				updating and reviewThe Secretary of Health and Human Services
				shall establish procedures for periodic review of programs under this
				subsection. Such procedures shall require revisions of programs if necessary to
				ensure compliance with the requirements of this section and require updating of
				the programs to the extent the Secretary, in coordination with the Director of
				the Centers for Disease Control and Prevention, determines necessary to reflect
				new scientific findings.
								(3)Health
				literacyThe Secretary of Health and Human Services shall, as
				part of the certification process, encourage employees to make the programs
				culturally competent and to meet the health literacy needs of the employees
				covered by the programs.
							(c)Prevention and
				wellness program componentsFor purposes of this section, the
				prevention and wellness components described in this subsection are the
				following:
							(1)Health awareness
				componentA health awareness component which provides for the
				following:
								(A)Health
				educationThe dissemination of health information which addresses
				the specific needs and health risks of employees.
								(B)Health
				screeningsThe opportunity for periodic screenings for health
				problems and referrals for appropriate follow up measures.
								(2)Employee
				engagement componentAn employee engagement component which
				provides for—
								(A)the establishment
				of a committee to actively engage employees in worksite prevention and
				wellnesss through worksite assessments and program planning, delivery,
				evaluation, and improvement efforts, and
								(B)the tracking of
				employee participation.
								(3)Behavioral
				change componentA behavioral change component which provides for
				altering employee lifestyles to encourage healthy living through counseling,
				seminars, on-line programs, or self-help materials which provide technical
				assistance and problem solving skills. Such component may include programs
				relating to—
								(A)tobacco
				use,
								(B)obesity,
								(C)stress
				management,
								(D)physical
				fitness,
								(E)nutrition,
								(F)substance
				abuse,
								(G)depression,
				and
								(H)mental health
				promotion (including anxiety).
								(4)Supportive
				environment componentA supportive environment component which
				includes the following:
								(A)On-site
				policiesPolicies and services at the worksite which promote a
				healthy lifestyle, including policies relating to—
									(i)tobacco use at the
				worksite,
									(ii)the nutrition of
				food available at the worksite through cafeterias and vending options,
									(iii)minimizing
				stress and promoting positive mental health in the workplace,
									(iv)where applicable,
				accessible and attractive stairs, and
									(v)the encouragement
				of physical activity before, during, and after work hours.
									(B)Participation
				incentives
									(i)In
				generalQualified incentive benefits for each employee who
				participates in the health screenings described in paragraph (1)(B) or the
				behavioral change programs described in paragraph (3).
									(ii)Qualified
				incentive benefitFor purposes of clause (i), the term
				qualified incentive benefit means any benefit which is approved by
				the Secretary of Health and Human Services, in coordination with the Director
				of the Centers for Disease Control and Prevention.
									(C)Employee
				inputThe opportunity for employees to participate in the
				management of any qualified prevention and wellness to which this section
				applies.
								(d)Participation
				requirement
							(1)In
				generalNo credit shall be allowed under subsection (a) unless
				the Secretary of Health and Human Services, in coordination with the Director
				of the Centers for Disease Control and Prevention, certifies, as a part of any
				certification described in subsection (b), that each prevention and wellness
				component of the qualified prevention and wellness applies to all qualified
				employees of the employer. The Secretary of Health and Human Services shall
				prescribe rules under which an employer shall not be treated as failing to meet
				the requirements of this subsection merely because the employer provides
				specialized programs for employees with specific health needs or unusual
				employment requirements or provides a pilot program to test new wellness
				strategies.
							(2)Qualified
				employeeFor purposes of paragraph (1), the term qualified
				employee means—
								(A)for employers
				offering health insurance coverage, an employee who is eligible for such
				coverage, or
								(B)for employers not
				offering health insurance coverage, an employee who works an average of not
				less than 25 hours per week during the taxable year.
								(e)Other
				definitions and special rulesFor purposes of this
				section—
							(1)Employee and
				employer
								(A)Partners and
				partnershipsThe term employee includes a partner
				and the term employer includes a partnership.
								(B)Certain rules to
				applyRules similar to the rules of section 52 shall
				apply.
								(2)Certain costs
				not includedCosts paid or incurred by an employer for food or
				health insurance shall not be taken into account under subsection (a).
							(3)No credit where
				grant awardedNo credit shall be allowable under subsection (a)
				with respect to any qualified prevention and wellness of any taxpayer (other
				than an eligible employer described in subsection (f)(2)(A)) who receives a
				grant provided by the United States, a State, or a political subdivision of a
				State for use in connection with such program. The Secretary shall prescribe
				rules providing for the waiver of this paragraph with respect to any grant
				which does not constitute a significant portion of the funding for the
				qualified prevention and wellness.
							(4)Credit
				period
								(A)In
				generalThe term credit period means the period of
				10 consecutive taxable years beginning with the taxable year in which the
				qualified prevention and wellness is first certified under this section.
								(B)Special rule for
				existing programsIn the case of an employer (or predecessor)
				which operates a prevention and wellness for its employees on the date of the
				enactment of this section, subparagraph (A) shall be applied by substituting
				3 consecutive taxable years for 10 consecutive taxable
				years. The Secretary shall prescribe rules under which this subsection
				shall not apply if an employer is required to make substantial modifications in
				the existing prevention and wellness in order to qualify such program for
				certification as a qualified prevention and wellness.
								(C)Controlled
				groupsFor purposes of this paragraph, all persons treated as a
				single employer under subsection (b), (c), (m), or (o) of section 414 shall be
				treated as a single employer.
								(f)Portion of
				credit made refundable
							(1)In
				generalIn the case of an eligible employer of an employee, the
				aggregate credits allowed to a taxpayer under subpart C shall be increased by
				the lesser of—
								(A)the credit which
				would be allowed under this section without regard to this subsection and the
				limitation under section 38(c), or
								(B)the amount by
				which the aggregate amount of credits allowed by this subpart (determined
				without regard to this subsection) would increase if the limitation imposed by
				section 38(c) for any taxable year were increased by the amount of employer
				payroll taxes imposed on the taxpayer during the calendar year in which the
				taxable year begins.
								The amount
				of the credit allowed under this subsection shall not be treated as a credit
				allowed under this subpart and shall reduce the amount of the credit otherwise
				allowable under subsection (a) without regard to section 38(c).(2)Eligible
				employerFor purposes of this subsection, the term eligible
				employer means an employer which is—
								(A)a State or
				political subdivision thereof, the District of Columbia, a possession of the
				United States, or an agency or instrumentality of any of the foregoing,
				or
								(B)any organization
				described in section 501(c) of the Internal Revenue Code of 1986 which is
				exempt from taxation under section 501(a) of such Code.
								(3)Employer payroll
				taxesFor purposes of this subsection—
								(A)In
				generalThe term employer payroll taxes means the
				taxes imposed by—
									(i)section 3111(b),
				and
									(ii)sections 3211(a)
				and 3221(a) (determined at a rate equal to the rate under section
				3111(b)).
									(B)Special
				ruleA rule similar to the rule of section 24(d)(2)(C) shall
				apply for purposes of subparagraph (A).
								(g)TerminationThis
				section shall not apply to any amount paid or incurred after December 31,
				2017.
						.
			(b)Treatment as
			 general business creditSubsection (b) of section 38 of the
			 Internal Revenue Code of 1986 (relating to general business credit) is amended
			 by striking plus at the end of paragraph (34), by striking the
			 period at the end of paragraph (35) and inserting , plus, and by
			 adding at the end the following:
				
					(36)the prevention
				and wellness credit determined under section
				45R.
					.
			(c)Denial of double
			 benefitSection 280C of the Internal Revenue Code of 1986
			 (relating to certain expenses for which credits are allowable) is amended by
			 adding at the end the following new subsection:
				
					(g)Prevention and
				wellness program credit
						(1)In
				generalNo deduction shall be allowed for that portion of the
				costs paid or incurred for a qualified prevention and wellness (within the
				meaning of section 45R) allowable as a deduction for the taxable year which is
				equal to the amount of the credit allowable for the taxable year under section
				45R.
						(2)Similar rule
				where taxpayer capitalizes rather than deducts
				expensesIf—
							(A)the amount of the
				credit determined for the taxable year under section 45R, exceeds
							(B)the amount
				allowable as a deduction for such taxable year for a qualified prevention and
				wellness,
							the amount
				chargeable to capital account for the taxable year for such expenses shall be
				reduced by the amount of such excess.(3)Controlled
				groupsIn the case of a corporation which is a member of a
				controlled group of corporations (within the meaning of section 41(f)(5)) or a
				trade or business which is treated as being under common control with other
				trades or business (within the meaning of section 41(f)(1)(B)), this subsection
				shall be applied under rules prescribed by the Secretary similar to the rules
				applicable under subparagraphs (A) and (B) of section
				41(f)(1).
						.
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following:
				
					
						Sec. 45R. Prevention and wellness program
				credit.
					
					.
			(e)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			(f)Outreach
				(1)In
			 generalThe Secretary of the Treasury, in conjunction with the
			 Director of the Centers for Disease Control and members of the business
			 community, shall institute an outreach program to inform businesses about the
			 availability of the prevention and wellness credit under section 45R of the
			 Internal Revenue Code of 1986 as well as to educate businesses on how to
			 develop programs according to recognized and promising practices and on how to
			 measure the success of implemented programs.
				(2)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out the outreach program described in paragraph
			 (1).
				4.Grants to increase
			 physical activity and emotional wellness, improve nutrition, and promote
			 healthy eating behaviorsPart
			 Q of title III of the Public Health Service
			 Act (42 U.S.C. 280h et seq.) is amended by striking section 399W and
			 inserting the following:
			
				399W.Grants to increase
				physical activity and emotional wellness, improve nutrition, and promote
				healthy eating behaviors and healthy living
					(a)Establishment
						(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention and in coordination with the Administrator
				of the Health Resources and Services Administration, the Director of the Indian
				Health Service, the Secretary of Education, the Secretary of Agriculture, the
				Secretary of the Interior, the Director of the National Institutes of Health,
				the Director of the Office of Women’s Health, and the heads of other
				appropriate agencies, shall award competitive grants to eligible entities to
				plan and implement prevention and wellness programs that promote health and
				wellness and prevent chronic disease. Such grants may be awarded to target
				at-risk populations including youth, health disparity populations (as defined
				in section 485E(d)), and the underserved.
						(2)TermThe
				Secretary shall award grants under this subsection for a period not to exceed 4
				years.
						(b)Award of
				GrantsAn eligible entity desiring a grant under this section
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require, including—
						(1)a plan describing
				a comprehensive program of approaches to encourage healthy living, emotional
				wellness, healthy eating behaviors, and healthy levels of physical
				activity;
						(2)the manner in
				which the eligible entity will coordinate with appropriate State and local
				authorities and community-based organizations, including but not limited
				to—
							(A)State and local
				educational agencies;
							(B)departments of
				health;
							(C)State directors of
				programs under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
				and
							(D)community-based
				organizations serving youth; and
							(3)the manner in
				which the applicant will evaluate the effectiveness of the program carried out
				under this section.
						(c)CoordinationIn
				awarding grants under this section, the Secretary shall ensure that the
				proposed programs show a history of addressing these issues, have program
				evaluations that show success, and are coordinated in substance and format with
				programs currently funded through other Federal agencies and operating within
				the community.
					(d)Eligible
				EntityIn this section, the term eligible entity
				means—
						(1)a city, county,
				tribe, territory, or State;
						(2)a State
				educational agency;
						(3)a tribal
				educational agency;
						(4)a local
				educational agency;
						(5)a federally
				qualified health center (as defined in section 1861(aa)(4) of the Social
				Security Act);
						(6)a rural health
				clinic;
						(7)a health
				department;
						(8)an Indian Health
				Service hospital or clinic;
						(9)an Indian tribal
				health facility;
						(10)an urban Indian
				facility;
						(11)any health
				provider;
						(12)an accredited
				university or college;
						(13)a youth serving
				organization;
						(14)a community-based
				organization; or
						(15)any other entity
				determined appropriate by the Secretary.
						(e)Use of
				FundsAn eligible entity that
				receives a grant under this section shall use the funds made available through
				the grant to plan and implement prevention and wellness programs that promote
				health and wellness and prevent chronic disease.
					(f)Matching
				FundsIn awarding grants under subsection (a), the Secretary may
				give priority to eligible entities who provide matching contributions. Such
				non-Federal contributions may be cash or in-kind, fairly evaluated, including
				plant, equipment, training, curriculum, or a preexisting evaluation
				framework.
					(g)Technical
				AssistanceThe Secretary may set aside an amount not to exceed 10
				percent of the total amount appropriated for a fiscal year under subsection (j)
				to permit the Director of the Centers for Disease Control and Prevention to
				provide grantees with technical support in the development, implementation, and
				evaluation of prevention and wellness programs under this section and to
				disseminate information about effective strategies and interventions in
				promoting health and wellness and preventing chronic disease.
					(h)Limitation on
				Administrative CostsAn eligible entity awarded a grant under
				this section may not use more than 10 percent of funds awarded under such grant
				for administrative expenses.
					(i)ReportNot
				later than 6 years after the date of enactment of this section the Director of
				the Centers for Disease Control and Prevention shall review the results of the
				grants awarded under this section and other related research and identify
				prevention and wellness programs that have demonstrated effectiveness in
				promoting health and wellness and preventing chronic disease. Such review shall
				include an identification of model curricula, best practices, and lessons
				learned, as well as recommendations for next steps to promote health and
				wellness and prevent chronic disease. Information derived from such review,
				including model prevention and wellness program curricula, shall be
				disseminated to the public.
					(j)DefinitionIn
				this section, the term prevention and wellness program means a
				program that consists of a combination of activities that are designed to
				increase awareness, assess risks, educate, and promote voluntary behavior
				change to improve the health of an individual, modify his or her consumer
				health behavior, enhance his or her personal well-being and productivity, and
				prevent illness and injury.
					(k)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section, $60,000,000 for fiscal year 2010, and such sums as may be
				necessary for each of fiscal years 2011 through
				2014.
					.
		5.Prevention and
			 wellness programs for individuals and families
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall encourage States to work with insurance
			 companies on ways to promote and incentivize the participation of individuals
			 and families in prevention and wellness programs, such as through insurance
			 premium reductions.
			(b)DefinitionIn
			 this section, the term prevention and wellness program means a
			 program that consists of a combination of activities that are designed to
			 increase awareness, assess risks, educate, and promote voluntary behavior
			 change to improve the health of an individual, modify his or her consumer
			 health behavior, enhance his or her personal well-being and productivity, and
			 prevent illness and injury.
			6.Recognizing for
			 wellness programs under group health plans
			(a)Public Health
			 Service ActSection 2702 of
			 the Public Health Service Act (42 U.S.C. 300gg–1) is amended—
				(1)in subsection (b),
			 by adding at the end the following new paragraph:
					
						(4)Treatment of
				wellness programsParagraph
				(1) shall not be construed as permitting variation of premiums based on
				adherence to or participation in reasonably designed programs of health
				promotion and disease prevention, if such programs exist and a group health
				plan (or health insurance coverage offered in connection with such a plan) may
				establish premium discounts or rebates for modifying otherwise applicable
				copayments or deductibles in return for adherence to or participation in such
				programs.
						;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(g)Programs of
				health promotion or disease prevention
							(1)General
				provisions
								(A)General
				ruleFor purposes of this section, a program of health promotion
				or disease prevention (referred to in this subsection as a wellness
				program) shall be a program that is designed to promote health or
				prevent disease that meets the applicable requirements of this
				subsection.
								(B)No conditions
				based on health status factorIf none of the conditions for
				obtaining a premium discount or rebate or other reward for participation in a
				wellness program is based on an individual satisfying a standard that is
				related to a health status factor, such wellness program shall not violate this
				section if participation in the program is made available to all similarly
				situated individuals and the requirements of paragraph (2) are complied
				with.
								(C)Conditions based
				on health status factorIf any of the conditions for obtaining a
				premium discount or rebate or other reward for participation in a wellness
				program is based on an individual satisfying a standard that is related to a
				health status factor, such wellness program shall not violate this section if
				the requirements of paragraph (3) are complied with.
								(2)Wellness
				programs not subject to requirementsIf none of the conditions
				for obtaining a premium discount or rebate or other reward under a wellness
				program as described in paragraph (1)(B) are based on an individual satisfying
				a standard that is related to a health status factor (or if such a wellness
				program does not provide such a reward), the wellness program shall not violate
				this section if participation in the program is made available to all similarly
				situated individuals. The following programs shall not have to comply with the
				requirements of paragraph (3) if participation in the program is made available
				to all similarly situated individuals:
								(A)A program that
				reimburses all or part of the cost for memberships in a fitness center.
								(B)A diagnostic
				testing program that provides a reward for participation and does not base any
				part of the reward on outcomes.
								(C)A program that
				encourages preventive care related to a health condition through the waiver of
				the copayment or deductible requirement under an individual or group health
				plan for the costs of certain items or services related to a health condition
				(such as prenatal care or well-baby visits).
								(D)A program that
				reimburses individuals for the costs of smoking cessation programs without
				regard to whether the individual quits smoking.
								(E)A program that
				provides a reward to individuals for attending a periodic health education
				seminar.
								(3)Wellness
				programs subject to requirementsIf any of the conditions for
				obtaining a premium discount, rebate, or reward under a wellness program as
				described in paragraph (1)(C) is based on an individual satisfying a standard
				that is related to a health status factor, the wellness program shall not
				violate this section if the following requirements are complied with:
								(A)The reward for the
				wellness program, together with the reward for other wellness programs with
				respect to the plan that requires satisfaction of a standard related to a
				health status factor, shall not exceed 30 percent of the cost of employee-only
				coverage under the plan. If, in addition to employees or individuals, any class
				of dependents (such as spouses or spouses and dependent children) may
				participate fully in the wellness program, such reward shall not exceed 30
				percent of the cost of the coverage in which an employee or individual and any
				dependents are enrolled. For purposes of this paragraph, the cost of coverage
				shall be determined based on the total amount of employer and employee
				contributions for the benefit package under which the employee is (or the
				employee and any dependents are) receiving coverage. A reward may be in the
				form of a discount or rebate of a premium or contribution, a waiver of all or
				part of a cost-sharing mechanism (such as deductibles, copayments, or
				coinsurance), the absence of a surcharge, or the value of a benefit that would
				otherwise not be provided under the plan. The Secretaries of Labor, Health and
				Human Services, and the Treasury may increase the reward available under this
				subparagraph to up to 50 percent of the cost of coverage if the Secretaries
				determine that such an increase is appropriate.
								(B)The wellness
				program shall be reasonably designed to promote health or prevent disease. A
				program complies with the preceding sentence if the program has a reasonable
				chance of improving the health of, or preventing disease in, participating
				individuals and it is not overly burdensome, is not a subterfuge for
				discriminating based on a health status factor, and is not highly suspect in
				the method chosen to promote health or prevent disease. The plan or issuer
				shall evaluate the program’s reasonableness at least once per year.
								(C)The plan shall
				give individuals eligible for the program the opportunity to qualify for the
				reward under the program at least once each year.
								(D)The full reward
				under the wellness program shall be made available to all similarly situated
				individuals. For such purpose, among other things:
									(i)The reward is not
				available to all similarly situated individuals for a period unless the
				wellness program allows—
										(I)for a reasonable
				alternative standard (or waiver of the otherwise applicable standard) for
				obtaining the reward for any individual for whom, for that period, it is
				unreasonably difficult due to a medical condition to satisfy the otherwise
				applicable standard; and
										(II)for a reasonable
				alternative standard (or waiver of the otherwise applicable standard) for
				obtaining the reward for any individual for whom, for that period, it is
				medically inadvisable to attempt to satisfy the otherwise applicable
				standard.
										(ii)If reasonable
				under the circumstances, the plan or issuer may seek verification, such as a
				statement from an individual’s physician, that a health status factor makes it
				unreasonably difficult or medically inadvisable for the individual to satisfy
				or attempt to satisfy the otherwise applicable standard.
									(E)The plan or issuer
				involved shall disclose in all plan materials describing the terms of the
				wellness program the availability of a reasonable alternative standard (or the
				possibility of waiver of the otherwise applicable standard) required under
				subparagraph (D). If plan materials disclose that such a program is available,
				without describing its terms, the disclosure under this subparagraph shall not
				be required.
								(4)Existing
				programsNothing in this section shall prohibit a program of
				health promotion or disease prevention that was established prior to the date
				of enactment of this subsection and applied with all applicable regulations,
				and that is operating on such date, from continuing to be carried out for as
				long as such regulations remain in effect.
							(5)RegulationsNothing
				in this section shall be construed as prohibiting the Secretaries of Labor,
				Health and Human Services, or the Treasury from promulgating regulations in
				connection with this
				section.
							.
				(b)Employee
			 Retirement Income Security Act of 1974Section 702 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1182) is amended—
				(1)in subsection (b),
			 by adding at the end the following new paragraph:
					
						(4)Treatment of
				wellness programsParagraph
				(1) shall not be construed as permitting variation of premiums based on
				adherence to or participation in reasonably designed programs of health
				promotion and disease prevention, if such programs exist and a group health
				plan (or health insurance coverage offered in connection with such a plan) may
				establish premium discounts or rebates for modifying otherwise applicable
				copayments or deductibles in return for adherence to or participation in such
				programs.
						;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(g)Programs of
				health promotion or disease prevention
							(1)General
				provisions
								(A)General
				ruleFor purposes of this section, a program of health promotion
				or disease prevention (referred to in this subsection as a wellness
				program) shall be a program that is designed to promote health or
				prevent disease that meets the applicable requirements of this
				subsection.
								(B)No conditions
				based on health status factorIf none of the conditions for
				obtaining a premium discount or rebate or other reward for participation in a
				wellness program is based on an individual satisfying a standard that is
				related to a health status factor, such wellness program shall not violate this
				section if participation in the program is made available to all similarly
				situated individuals and the requirements of paragraph (2) are complied
				with.
								(C)Conditions based
				on health status factorIf any of the conditions for obtaining a
				premium discount or rebate or other reward for participation in a wellness
				program is based on an individual satisfying a standard that is related to a
				health status factor, such wellness program shall not violate this section if
				the requirements of paragraph (3) are complied with.
								(2)Wellness
				programs not subject to requirementsIf none of the conditions
				for obtaining a premium discount or rebate or other reward under a wellness
				program as described in paragraph (1)(B) are based on an individual satisfying
				a standard that is related to a health status factor (or if such a wellness
				program does not provide such a reward), the wellness program shall not violate
				this section if participation in the program is made available to all similarly
				situated individuals. The following programs shall not have to comply with the
				requirements of paragraph (3) if participation in the program is made available
				to all similarly situated individuals:
								(A)A program that
				reimburses all or part of the cost for memberships in a fitness center.
								(B)A diagnostic
				testing program that provides a reward for participation and does not base any
				part of the reward on outcomes.
								(C)A program that
				encourages preventive care related to a health condition through the waiver of
				the copayment or deductible requirement under an individual or group health
				plan for the costs of certain items or services related to a health condition
				(such as prenatal care or well-baby visits).
								(D)A program that
				reimburses individuals for the costs of smoking cessation programs without
				regard to whether the individual quits smoking.
								(E)A program that
				provides a reward to individuals for attending a periodic health education
				seminar.
								(3)Wellness
				programs subject to requirementsIf any of the conditions for
				obtaining a premium discount, rebate, or reward under a wellness program as
				described in paragraph (1)(C) is based on an individual satisfying a standard
				that is related to a health status factor, the wellness program shall not
				violate this section if the following requirements are complied with:
								(A)The reward for the
				wellness program, together with the reward for other wellness programs with
				respect to the plan that requires satisfaction of a standard related to a
				health status factor, shall not exceed 30 percent of the cost of employee-only
				coverage under the plan. If, in addition to employees or individuals, any class
				of dependents (such as spouses or spouses and dependent children) may
				participate fully in the wellness program, such reward shall not exceed 30
				percent of the cost of the coverage in which an employee or individual and any
				dependents are enrolled. For purposes of this paragraph, the cost of coverage
				shall be determined based on the total amount of employer and employee
				contributions for the benefit package under which the employee is (or the
				employee and any dependents are) receiving coverage. A reward may be in the
				form of a discount or rebate of a premium or contribution, a waiver of all or
				part of a cost-sharing mechanism (such as deductibles, copayments, or
				coinsurance), the absence of a surcharge, or the value of a benefit that would
				otherwise not be provided under the plan. The Secretaries of Labor, Health and
				Human Services, and the Treasury may increase the reward available under this
				subparagraph to up to 50 percent of the cost of coverage if the Secretaries
				determine that such an increase is appropriate.
								(B)The wellness
				program shall be reasonably designed to promote health or prevent disease. A
				program complies with the preceding sentence if the program has a reasonable
				chance of improving the health of, or preventing disease in, participating
				individuals and it is not overly burdensome, is not a subterfuge for
				discriminating based on a health status factor, and is not highly suspect in
				the method chosen to promote health or prevent disease. The plan or issuer
				shall evaluate the program’s reasonableness at least once per year.
								(C)The plan shall
				give individuals eligible for the program the opportunity to qualify for the
				reward under the program at least once each year.
								(D)The full reward
				under the wellness program shall be made available to all similarly situated
				individuals. For such purpose, among other things:
									(i)The reward is not
				available to all similarly situated individuals for a period unless the
				wellness program allows—
										(I)for a reasonable
				alternative standard (or waiver of the otherwise applicable standard) for
				obtaining the reward for any individual for whom, for that period, it is
				unreasonably difficult due to a medical condition to satisfy the otherwise
				applicable standard; and
										(II)for a reasonable
				alternative standard (or waiver of the otherwise applicable standard) for
				obtaining the reward for any individual for whom, for that period, it is
				medically inadvisable to attempt to satisfy the otherwise applicable
				standard.
										(ii)If reasonable
				under the circumstances, the plan or issuer may seek verification, such as a
				statement from an individual’s physician, that a health status factor makes it
				unreasonably difficult or medically inadvisable for the individual to satisfy
				or attempt to satisfy the otherwise applicable standard.
									(E)The plan or issuer
				involved shall disclose in all plan materials describing the terms of the
				wellness program the availability of a reasonable alternative standard (or the
				possibility of waiver of the otherwise applicable standard) required under
				subparagraph (D). If plan materials disclose that such a program is available,
				without describing its terms, the disclosure under this subparagraph shall not
				be required.
								(4)Existing
				programsNothing in this section shall prohibit a program of
				health promotion or disease prevention that was established prior to the date
				of enactment of this subsection and applied with all applicable regulations,
				and that is operating on such date, from continuing to be carried out for as
				long as such regulations remain in effect.
							(5)RegulationsNothing
				in this section shall be construed as prohibiting the Secretaries of Labor,
				Health and Human Services, or the Treasury from promulgating regulations in
				connection with this
				section.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to plan
			 years occurring on or after the date of the enactment of this Act.
			
